Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-20 are presented for examination.

Claim Objections
2.	Claim 1, 4-5, 11, and 17 are objected to because of the following informalities:  
As per Claim 1, 11, and 17, they recite the limitation “deriving, based on the data, node sates…” which is indefinite and vague. Claims recite previously “data source included I the physical system” and “collecting data associated with the hardware component, the data associated with respective time stamps, wherein the data comprises observational data associated with the physical system”. Which “data” is it referring?
As per Claim 4, it recites the limitation “comprise,” in line 2 which would be better as “comprises:”.
As per Claim 5, it recites the limitation “wherein a first node of the nodes remains in an interaction state, and wherein the first node transitions out of the interaction state in response to a second node of the nodes transitioning from a particular state” which would be better as  “wherein a first node of the interaction model of nodes of the system remains in an interaction state, and wherein the first node of the interaction model of nodes of the system transitions out of the interaction state in response to a second node of the interaction model of nodes of the system transitioning from a particular state” to avoid a possible 112 issue.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, 11, and 17, they recite the limitation “at least in part on the respective time stamps,” which is indefinite and vague because there is no other alternative feature claimed for "least in part" alternative limitation. Also Claim 11 recites the limitation “at least in part, on a computing device,” in line 1 which is indefinite and vague because there is no other alternative feature claimed for "least in part" alternative limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 2, 7, 9, 11, 12, 14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (“A Fault Propagation Modeling Method Based on a Finite State Machine”).
As per Claim 1, 11 and 17, Chen et al. teaches a method/system/ computer-readable media of building a model of a physical system (section 3 “FSM modeling method”; section 4 “the modeling method…to a flight control system”), comprising: 
receiving a hierarchical tree structure representative of the physical system, wherein the hierarchical tree structure defines system content at various levels of the structure including a node associated with a hardware component or a data source included in the physical system (Fig. 3& 5 and the description); 
collecting data associated with the hardware component, the data associated with respective time stamps, wherein the data comprises observational data associated with the physical system (section 3.1 2) “based on the analysis of FMEA, we obtain the local fault effects and all the possible states of each component, which determines the system state space.”); 
deriving, based on the data, node states of the node including first and second node states, wherein a first node state defines a first state of the node, and a second node state defines a second state of the node, wherein the node is only in one node state at a time (section 3.2 “State S. All the components of the system work in either normal or failure state, such as normal 
building a finite state machine (FSM) model, wherein the FSM model defines a sequence of states associated with the node, based at least in part on the respective time stamps (section 4.2 “we can get the fault propagation paths, such as the nonwork of FOG will cause the function loss of posture output of the IMC, which will eventually lead to the breakdown of the system.”, section 4.4 “in Fig11 and see how the faults propagate between hierarchies. The triggering events in the self chart become the judges of the flag value as we can see on the transition line. If the value is one, the corresponding component is at a failure state, then subsystem IMC transforms from the normal state to the corresponding failure state. By randomly sampling the events occurring time and summing up the total failure times of each part through a given system running time, we can get the MTBF of the part. When given a system time for 1000000, the total failure times of IMC from the simulation is 837, Thus we get the MTBF of IMC is 1.195 e+03 from this model”), further wherein the FSM model is part of an overall finite state machine of the physical system (Section 4.4, Fig. 9, Fig. 10); and 
creating the model of the physical system based on the overall finite state machine (section 4.2 “We construct the Flight Control System (FCS) in Simulink/Stateflow to embody the process. As seen in Fig6 and Fig7.”).

As per Claim 2, 12 and 18, Chen et al. teaches wherein building the FSM model of the node further comprises: 

attaching second non-state information to the second state of the node, wherein the second non-state information defines a second set of data including measurements, system properties, and external variables, wherein individual data of the second set is associated with a respective time stamp (section 3.3, “Suppose that the system has one normal state and various failure states, we use Failure_tag to indicate whether the failure occurs, while Mode is used to identify the failure type. Failure_tag : = true &&Mode := n represents the system is now in a state of n. Each Mode corresponds to a triggering event.”; section 4.4 “ACC component chart … when the event_IMC is sampled out, it will carry out the corresponding transition to failure states, where the flag value converts to one.”).

As per Claim 7, Chen et al. teaches wherein receiving a hierarchical tree structure further comprises deriving the hierarchical tree structure from the observational data associated with the physical system (section 3.4 2) Fig. 7-10, “Tree(TR)”, section 4.3).

collecting additional data associated with a plurality of nodes, individual data of the additional data associated with respective time stamps, wherein the additional data comprises additional observational data associated with the physical system (Fig. 9-10, section 4.4); 
deriving, from the additional data, finite states of each of the plurality of nodes, wherein the plurality of nodes includes nodes that are leaf nodes and nodes that are higher level nodes, wherein a higher level node represents a unique combination of states of nodes below the higher level node (section 3.4 “Tree(TR). A relation TR ⊆ S × S represents the hierarchical composition of the states. The graph (S, TR) is a tree. A tree edge (s, s′) ∈ TR denotes that s′ is a component state of s. The atomic states in S are the only leaf nodes of the tree. An active configuration of the states of the chart can be represented as a tree (S-Act, TRAct) where S-Act ⊆ S and TR-Act ⊆ TR. The tree edges in TR-Act respect the relation of the composite (non-leaf ) states and their substates depending on the type (AND or OR) of the composite states.”; section 4.3, section 4.4 “Fig11 and see how the faults propagate between hierarchies.”), 
wherein building the FSM model includes defining a sequence of states associated with the plurality of nodes (Conclusion “a system fault propagation modeling and simulation approach based on a finite state machine is proposed, including how to use the FSM elements to describe a fault propagation process.”).

As per Claim 20, Chen et al. teaches wherein the computer-readable media stores instructions that further causes the computer system to: create a digital twin of the physical .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“A Fault Propagation Modeling Method Based on a Finite State Machine”) as applied to claim 1, 2, 7, 9, 11, 12, 14, and 17-20 above, and further in view of Wipliez et al. (“Classification and transformation of dynamic dataflow programs”).
As per Claim 3 and 13, Chen et al. fails to teach explicitly further comprising: 
classifying individual multiple node states into a classification based on a duration of a respective node state or an action occurring during the respective node state, wherein the classification comprises at least one selected from the group consisting of: a fixed state, a bound state, a variable state, a dynamic state, or a static state.
Wipliez et al. teaches further comprising: classifying individual multiple node states into a classification based on a duration of a respective node state or an action occurring during the respective node state, wherein the classification comprises at least one selected from the group consisting of: a fixed state, a bound state, a variable state, a dynamic state, or a static state (Introduction “A dataflow description consists in a directed graph where vertices (or actors) process data… we present a method to automatically classify an actor as static, cyclo-static, or quasi-static (section 3).”Fig. 1).
Chen et al. and Wipliez et. al. are analogous art because they are both related to a dataflow in a Finite State Machine (FSM).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Wipliez et al. into Chen et al.’s invention to provide high-performance .

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“A Fault Propagation Modeling Method Based on a Finite State Machine”) as applied to claim 1, 2, 7, 9, 11, 12, 14, and 17-20 above, and further in view of Hooimeijer (“Generating String Inputs using Constrained Symbolic Execution”). 
As per Claim 4, Chen et al. fails to teach explicitly wherein building the FSM model of the node further comprises, filtering out node states occurring in a non-cyclic system mode of operation.
Hooimeijer teaches wherein building the FSM model of the node further comprises, filtering out node states occurring in a non-cyclic system mode of operation (Pg 28-Pg 29, “sort-acyclic-node”, “process-acyclic-constraint”).
Chen et al. and Hooimeijer are analogous art because they are both related to building a dataflow in a Finite State Machine (FSM).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Hooimeijer into Chen et al.’s invention to provide a system for graph solving efficiently during building FSM to have manageable FSM size (Hooimeijer: section 2.5.5, Pg 40).

5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“A Fault Propagation Modeling Method Based on a Finite State Machine”) as applied to claim 1, 2, 7, 9, 11, 12, 14, and 17-20 above, and further in view of Jinjing et al. (“Towards Detecting the Interaction Vulnerabilities in Large Distributed System”).
As per Claim 5, Chen et al. fails to teach explicitly wherein creating the model of the physical system based on the overall finite state machine further comprises: 
building an interaction model of nodes of the system, wherein a first node of the nodes remains in an interaction state, and wherein the first node transitions out of the interaction state in response to a second node of the nodes transitioning from a particular state.
Jinjing et al. teaches wherein creating the model of the physical system based on the overall finite state machine further comprises: 
building an interaction model of nodes of the system (section II, “Interaction I between the entities in LDS can be represented as a five-tuple”, section III), wherein a first node of the nodes remains in an interaction state (section II “the forwarding nodes (TN: Transmit Node).” “intermediate transmission nodes.”), and wherein the first node transitions out of the interaction state in response to a second node of the nodes transitioning from a particular state (section II, “Path: The collection of all entities through which the message passes in the interaction. Path includes the source node, destination node and intermediate transmission nodes.”).
Chen et al. and Jinjing et al.  are analogous art because they are both related to building a dataflow using Finite State Machine (FSM) technology.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been .

9.	Claim 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“A Fault Propagation Modeling Method Based on a Finite State Machine”) as applied to claim 1, 2, 7, 9, 11, 12, 14, and 17-20 above, and further in view of Bobrow et al. (US 5831853 A).
As per Claim 6, Chen et al. teaches wherein receiving a hierarchical tree structure (Fig. 3 and 5).
Chen et al. fails to teach explicitly manual input from a user.
Bobrow teaches manual input from a user (Col. 3 lines 46-55).
Chen et al. and Bobrow et al. are analogous art because they are both related to a Finite State Machine (FSM) model of the physical system.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Bobrow et al. into Chen et al.’s invention to provides a system with enhanced useability and interchangability (Bobrow et al.: Col. 2 lines 11-15).

As per Claim 8, Chen et al. fails to teach explicitly wherein creating the model of the physical system further comprises: defining an event as a good event, wherein the good event 
Bobrow teaches wherein creating the model of the physical system further comprises: 
defining an event as a good event, wherein the good event results in meeting a performance parameter of the physical system (Col. 7 lines 1-21); and 
defining an event as a bad event, wherein the bad event results in the physical system failing to meet a performance parameter of the physical system (Col. 7 lines 1-21). 
Allowable Subject Matter
10.	Claims 10 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable subject matter:
(Claim 10 and 15) “identifying a node that performs outside of defined conditions as an outlier node, wherein the outlier node performs in a manner in accordance with at least one selected from a group comprising: the node takes the most time to perform states without interactions, an asset associated with the node is dependent on another asset, and an asset associated with the node is unavailable due to a failure; 
identifying states of the outlier node including static and wait states; 
eliminating the static and wait states associated with the outlier node; 
identifying delays associated with the asset, when the asset waits for another asset; and 


Conclusion
11.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lv et al. (“Multi-resolution modelling method based on time-state-machine in complex distribution network”) discloses modeling a physical system based on time-state-machine.
Ersfolk et al. (“SCHEDULING OF DYNAMIC DATAFLOW PROGRAMS WITH MODEL CHECKING”) discloses dynamic dataflow programs of a physical system using FSM modeling.
Zeng et al. (“Schedulability Analysis of Periodic Tasks Implementing Synchronous Finite State Machines”) discloses interaction model of the physical system using FSM.
Ramasamy (US 20190018670 A1) discloses FSM model of the physical system using node classification.
Cerny et al. (US 20180157776 A1) discloses FSM of circuit design process and behavior of the circuit.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146